   

Exhibit 10.10

   

Execution Version

   

 

Dienstvertrag

   

Service Agreement

   

   

   

   

   

   

   

zwischen

   

between

   

   

   

   

   

   

   

der W.E.T. Automotive Systems Aktiengesellschaft,
Rudolf-Diesel-Str. 12, 85235 Odelzhausen
- vertreten durch den Aufsichtsrat,
dieser wiederum vertreten durch
den Aufsichtsratsvorsitzenden,
Herrn Dr. Franz Scherer -

(nachfolgend die „Gesellschaft“),

   

W.E.T. Automotive Systems Aktiengesellschaft,
Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany
- represented by the supervisory board,
the latter represented by its chairman,
Dr. Franz Scherer -

(hereinafter referred to as the “Company”),

   

   

   

   

   

   

   

und

   

and

   

   

   

   

   

   

   

Herrn Thomas Liedl,
An der Schießstätte 13, 86316 Friedberg
(„TL“, gemeinsam mit der Gesellschaft
die „Parteien“).

   

Mr. Thomas Liedl,
An der Schießstätte 13, 86316 Friedberg, Germany
(“TL”, together with the Company
the “Parties”).

   

   

   

   

   

   

   

   

   

   

   

   

   

   

I.
Präambel

   

I.
Preamble

   

   

   

   

   

   

   

1.

Die Parteien haben am 1. August 2008 einen Dienstvertrag geschlossen (der
„Dienstvertrag“), der durch Nachträge vom 5. März 2010 („Erster Nachtrag“) und
4. Juli 2011 („Zweiter Nachtrag“) geändert und ergänzt wurde.

   

1.

The Parties have entered into, on 1 August 2008, a service agreement (the
“Service Agreement”), which was amended and supplemented by amendments dated
5 March 2010 (“First Amendment”) and 4 July 2011 (“Second Amendment”).

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

2.

An der Gesellschaft ist derzeit die Gentherm Europe GmbH mit Sitz in Augsburg,
eingetragen im Handelsregister des Amtsgerichts Augsburg unter HRB 25596
(nachfolgend „Gentherm Europe“), mit rund 99,49 % des Grundkapitals beteiligt.
Die Hauptversammlung der Gesellschaft vom 28. August 2013 hat beschlossen, dass
die Aktien der übrigen Aktionäre (Minderheitsaktionäre) der Gesellschaft gemäß
dem Verfahren zum Ausschluss von Minderheitsaktionären nach §§ 327a ff. AktG
gegen Gewährung einer von der Gentherm Europe als Hauptaktionär zu zahlenden
angemessenen Barabfindung in Höhe von EUR 90,05 je auf den Inhaber lautender
Stückaktie der Gesellschaft mit einem rechnerischen Anteil am Grundkapital von
je EUR 3,00 auf Gentherm Europe als Hauptaktionär übertragen werden (nachfolgend
der „Übertragungsbeschluss“).

   

2.

Gentherm Europe GmbH with its seat in Augsburg, Germany, registered with the
commercial register at the local court of Augsburg under HRB 25596 (hereinafter
“Gentherm Europe”), currently holds approximately 99.49 % of the nominal share
capital of the Company. The shareholders’ meeting of the Company of
28 August 2013 has resolved that the shares of the remaining shareholders
(minority shareholders) of the Company are transferred to Gentherm Europe as
main shareholder pursuant to the procedure regarding the expulsion of minority
shareholders according to Sections 327a et seq. of the German Stock Corporation
Act (Aktiengesetz, “AktG”) against payment of an appropriate cash consideration
by Gentherm Europe as main shareholder in the amount of EUR 90.05 per bearer
share of the Company without par value, representing a proportionate amount of
the nominal share capital of EUR 3.00 (hereinafter the “Transfer Resolution”).

   

   

   

   

   

   

   

3.

Es ist beabsichtigt, den Übertragungsbeschluss alsbald zur Eintragung in das für
die Gesellschaft zuständige Handelsregister des Amtsgerichts München anzumelden.
Mit der Eintragung des Übertragungsbeschlusses gehen alle Aktien der
Minderheitsaktionäre auf Gentherm Europe als Hauptaktionär über. Es ist ferner
beabsichtigt, alsbald nach der Eintragung des Übertragungsbeschlusses und dem
damit verbundenen Übergang der Aktien der Minderheitsaktionäre auf Gentherm
Europe die Gesellschaft im Wege einer Umwandlung gemäß § 1 Abs. 1 UmwG (sei es
im Wege der Verschmelzung oder eines Rechtsformwechsels oder einer Kombination
mehrerer Umwandlungsformen) in eine GmbH umzuwandeln (nachfolgend die
„Umwandlung“ und der Zeitpunkt der Wirksamkeit der Umwandlung aufgrund
Eintragung im zuständigen Handelsregister nachfolgend der
„Umwandlungszeitpunkt“).

   

3.

It is intended to file an application for registration of the Transfer
Resolution with the commercial register at the local court of Munich, which is
competent for the Company, in due course. Upon registration of the Transfer
Resolution all shares held by the minority shareholders are transferred to
Gentherm Europe as main shareholder. It is further intended to transform the
Company, shortly after the registration of the Transfer Resolution and the
transfer of the shares of the minority shareholders to Gentherm Europe connected
therewith, by way of a transformation according to Section 1 of the German
Transformation Act (Umwandlungsgesetz, “UmwG”), be it by way of a statutory
merger, a change of the legal form or a combination of various transformation
measures, into a German Limited Liability Company (Gesellschaft mit beschränkter
Haftung, GmbH) (hereinafter the “Transformation” and the effective date of the
Transformation due to registration with the competent commercial register the
“Transformation Registration Date”).

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

4.

TL wurde durch Beschluss des Aufsichtsrats vom 18. Oktober 2010 für die Zeit vom
1. Oktober 2011 bis zum 30. September 2014 zum Mitglied des Vorstands bestellt.
TL soll bis zum Umwandlungszeitpunkt oder bis zu einer anderweitigen Beendigung
seiner Tätigkeit für die Gesellschaft, je nachdem, welches Ereignis früher
eintritt, weiterhin Mitglied des Vorstands der Gesellschaft bleiben. Mit dem
Abschluss dieser Vereinbarung (die „Vereinbarung“) soll der Dienstvertrag in der
Fassung des Ersten und des Zweiten Nachtrags weiter ergänzt und – aus Gründen
der Übersichtlichkeit – in eine konsolidierte Fassung zusammengeführt werden.
Hiernach soll diese Vereinbarung die einzige bindende Vereinbarung zwischen den
Parteien im Hinblick auf die Tätigkeit von TL als Mitglied des Vorstands der
Gesellschaft sein.

   

4.

By resolution of the supervisory board dated 18 October 2010, TL was appointed
member of the management board for the time from 1 October 2011 until
30 September 2014. TL shall remain a member of the management board of the
Company until the Transformation Registration Date or until such other date upon
which his services for the Company terminate, whichever event occurs first. By
the conclusion of this agreement (the “Agreement”) the Service Agreement, as
amended by the First and Second Amendment, shall be further amended and – for
clarity reasons – be merged into one consolidated version. Hereafter, this
Agreement shall be the only binding agreement between the Parties with regard to
the functions of TL as member of the management board of the Company.

   

   

   

   

   

   

   

5.

Ab dem Umwandlungszeitpunkt soll für TL anstelle der vorliegenden Vereinbarung
der dieser Vereinbarung als Anlage 1 beigefügte Anstellungsvertrag für die
Tätigkeit von TL als Geschäftsführer der – auf welche Weise auch immer – im Wege
der Umwandlung entstehenden GmbH gelten (nachfolgend der „Anstellungsvertrag“).
Die Parteien verpflichten sich, vorbehaltlich der erforderlichen Zustimmung der
jeweiligen Gremien, TL zum Geschäftsführer der GmbH zu ernennen und mit TL den
dieser Vereinbarung als Anlage 1 beigefügten Anstellungsvertrag zu schließen.

   

5.

Starting from the Transformation Registration Date, the service agreement which
is attached to this Agreement as Annex 1, instead of the Agreement at hand,
shall govern the functions of TL as managing director of the Limited Liability
Company which comes into existence – in whichever manner – by way of the
Transformation (hereinafter the “Service Agreement”). The Parties undertake,
subject to the necessary approval by the respective competent corporate bodies,
to appoint TL as managing director of the Limited Liability Company and to
conclude with TL the Service Agreement which is attached to this Agreement as
Annex 1.

   

   

   

   

   

   

   

Dies vorausgeschickt, vereinbaren die Parteien hiermit was folgt:

   

NOW, THEREFORE, the Parties hereby agree as follows:

   

   

   

   

   

   

   

II.

   

II.

   

   

   

   

   

   

   

§ 1
Position / Vertretung

   

§ 1
Position / Representation

   

   

   

   

   

   

   

1.

TL ist Mitglied des Vorstands und vertritt die Gesellschaft nach Maßgabe des
Gesetzes, der Vorschriften des Gesellschaftsvertrages (Satzung) und den
Beschlüssen des Aufsichtsrats. Der Aufsichtsrat kann entscheiden, ob Einzel-
oder Gesamtvertretungsbefugnis erteilt wird. Der Aufsichtsrat ist berechtigt,
eine Geschäftsordnung für den Vorstand zu erlassen, in der unter anderem
Geschäftsbereiche, Aufgaben und Verantwortungen der einzelnen
Vorstandsmitglieder abgegrenzt werden.

   

1.

TL is a member of the management board and represents the Company in accordance
with the laws, the provisions of the articles of association and the resolutions
of the supervisory board. The supervisory board may grant sole power or joint
power of representation. The supervisory board is entitled to enact internal
rules of procedure for the management board, defining, inter alia, the business
areas, tasks and responsibilities of each member of the management board.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

2.

Der Vorstand bedarf der Zustimmung zu den Geschäften, die die jeweilige Satzung
oder der Aufsichtsrat, sofern aktienrechtlich und satzungsgemäß zulässig, für
zustimmungsbedürftig erklären. Bei unterschiedlichen Regelungen in der Satzung
oder in Aufsichtsratsbeschlüssen gilt vorrangig die für den Vorstand
restriktivere Regelung.

   

2.

The management board requires the approval for such actions which the respective
articles of association or the supervisory board, to the extent permissible
under stock corporation law and the articles of association, declare as being
subject to approval. In case of contradictory provisions in the articles of
association or in resolutions of the supervisory board, such regulation shall be
applicable which is more restrictive for the management board.

   

   

   

   

   

   

   

3.

Sofern Einzelvertretungsbefugnis erteilt ist, ist sie im Innenverhältnis
dahingehend beschränkt, dass eine Zweitunterschrift und damit die Zustimmung
eines anderen Vorstandsmitglieds benötigt wird für alle Geschäfte, die nach der
Geschäftsordnung des Vorstands der vorherigen Zustimmung des Aufsichtsrats
bedürfen.

   

3.

In case sole power of representation is granted it is limited internally in such
way that a second signature and, therefore, the approval of a further member of
the management board is required for all actions which require, pursuant to the
internal rules of procedure of the management board, the prior approval of the
supervisory board.

   

   

   

   

   

   

   

§ 2
Vergütung

   

§ 2
Remuneration

   

   

   

   

   

   

   

1.

TL erhält mit Wirkung ab dem 1. Oktober 2013 ein jährliches Bruttogehalt von
EUR 310.000,00 („Grundgehalt“), zahlbar in zwölf gleichen Raten jeweils am Ende
eines Monats. Soweit die Tätigkeit von TL in einem Vertragsjahr unterjährig
beginnt oder endet, ist das Grundgehalt zeitanteilig geschuldet. Mit der
Vergütung sind sämtliche Überstunden abgegolten.

   

1.

With effect as of 1 October 2013, TL is entitled to an annual gross salary in
the amount of EUR 310,000.00 (“Base Salary”), payable in twelve monthly arrears
at the end of each calendar month. To the extent the functions of TL start or
end during a contract year, the Base Salary is owed pro rata temporis. The
remuneration includes all overtime.

   

   

   

   

   

   

   

2.

Zusätzlich zum Grundgehalt erhält TL eine jährliche erfolgsabhängige Tantieme,
die sich nach Maßgabe der in Anlage 2.2 vorgesehenen Regelung errechnet
(nachfolgend auch die „Tantieme“). Die Tantieme wird an TL letztmalig für das
Geschäftsjahr der Gesellschaft vom 1. Januar 2013 bis zum 31. Dezember 2013
(Geschäftsjahr 2013) gezahlt. Ab dem 1. Januar 2014 soll TL am „Gentherm Bonus
Plan“ teilnehmen (§ 2 Abs. 4 dieser Vereinbarung).

   

2.

In addition to the Base Salary, TL is entitled to an annual performance-based
management bonus which is calculated in accordance with the provisions set forth
in Annex 2.2 (hereinafter also referred to as the “Management Bonus”). The
Management Bonus will be paid to TL for the last time for the business year of
the Company from 1 January 2013 until 31 December 2013 (business year 2013).
Starting from 1 January 2014, TL shall participate in the “Gentherm Bonus Plan”
(Section 2 para. 4 of this Agreement).

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

3.

Vorbehaltlich der Regelungen in § 2 Abs. 2 in Verbindung mit Anlage 2.2 ist die
Tantieme in dem Monat, in dem der Jahresabschluss festgestellt wird, abzurechnen
und ist dann auch fällig. Die Tantieme für das Geschäftsjahr 2013
(1. Januar 2013 bis 31. Dezember 2013) ist spätestens bis zum 30. April 2014
oder, sofern von den Parteien abweichend vereinbart, zu einem früheren Zeitpunkt
abzurechnen und zur Zahlung fällig, einschließlich aller sonstigen Beträge, die
zugunsten von TL auf der Bonus-Bank geführt werden.

   

3.

Subject to the provisions in Section 2 para. 2 in conjunction with Annex 2.2,
the Management Bonus shall be calculated and is due for payment in the month in
which the annual financial statements are approved. The Management Bonus for the
business year 2013 (1 January 2013 until 31 December 2013) is at the latest to
be calculated and due for payment until 30 April 2014, together with all other
amounts which are credited in favour of TL with the Bonus Bank, or at an earlier
point in time, as mutually agreed upon by the Parties.

   

   

   

   

   

   

   

4.

Ab dem 1. Januar 2014 soll TL am Gentherm Bonus Plan teilnehmen; eine Tantieme
gemäß § 2 Abs. 2 in Verbindung mit Anlage 2.2 wird ab diesem Zeitpunkt nicht
mehr gezahlt.

   

4.

Starting from 1 January 2014, TL shall participate in the Gentherm Bonus Plan;
no further Management Bonus according to Section 2 para. 2 in conjunction with
Annex 2.2 will be paid starting from this point in time.

   

   

   

   

   

   

   

   

a.

Als Teilnehmer des Gentherm Bonus Plans soll TL jährlich einen erfolgsabhängigen
Bonus erhalten (nachfolgend der „Gentherm-Bonus“). Die Zielgröße für den
Gentherm-Bonus ist jeweils 50 % des Grundgehalts von TL gemäß § 2 Abs. 1 dieser
Vereinbarung (nachfolgend das „Bonus-Ziel“).

   

   

a.

In his capacity as participant of the Gentherm Bonus Plan TL shall be entitled
to an annual performance-based bonus (hereinafter the “Gentherm Bonus”). The
target amount for the Gentherm Bonus is in each case 50 % of the Base Salary of
TL pursuant to Section 2 para. 1 of this Agreement (hereinafter the “Bonus
Target”).

   

   

   

   

   

   

   

   

b.

Im Hinblick auf die Bestimmung des Gentherm-Bonusses sollen der Chief Executive
Officer der Gentherm, Inc. und TL zweimal jährlich jeweils im Einvernehmen
bestimmte Ziele für das kommende Halbjahr des jeweiligen Geschäftsjahres
festlegen (Januar bis Juni und Juli bis Dezember); die Ziele sollen sodann durch
das „Gentherm Compensation Committee“ gebilligt werden (nachfolgend die
„Gentherm-Bonus-Ziele“).

   

   

b.

With regard to the determination of the Gentherm Bonus the Chief Executive
Officer of Gentherm, Inc. and TL shall establish mutually, twice a year, certain
objectives for the upcoming half-year of the respective business year (January
until June and July until December); the objectives shall be approved by the
“Gentherm Compensation Committee” (hereinafter the “Gentherm Bonus Objectives”).

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

   

c.

Die Höhe des Gentherm-Bonusses soll zweimal jährlich vom Gentherm Compensation
Committee im Namen des Gentherm Board of Directors jeweils für das
vorangegangene Halbjahr des Geschäftsjahres nach eigenem Ermessen unter
Berücksichtigung des Ergebnisses und der wirtschaftlichen Lage der Gesellschaft
sowie der individuellen Leistungen von TL festgesetzt werden, letztere
insbesondere in Abhängigkeit vom Grad der Erreichung der Gentherm-Bonus-Ziele.

   

   

c.

The amount of the Gentherm Bonus shall be established twice a year by the
Gentherm Compensation Committee on behalf of the Gentherm Board of Directors for
the respective preceding half-year of the business year at its sole discretion
under consideration of the results and the economic situation of the Company as
well as the individual performance of TL, the latter in particular depending
from the degree of achievement of the Gentherm Bonus Objectives.

   

   

   

   

   

   

   

   

d.

Die Auszahlung des Gentherm-Bonusses, jeweils für das vorangegangene Halbjahr
des Geschäftsjahres, soll spätestens innerhalb von 30 Tagen erfolgen, nachdem
das Gentherm Board of Directors die jeweiligen Halbjahresergebnisse gebilligt
hat, also regelmäßig im August für das erste Halbjahr des Geschäftsjahres
(Januar bis Juni) und im Februar für das zweite Halbjahr des (vorangegangenen)
Geschäftsjahres (Juli bis Dezember). Ungeachtet der Billigung der
Halbjahresergebnisse durch das Gentherm Board of Directors soll die Bestimmung
der Höhe des Gentherm-Bonusses durch das Gentherm Compensation Committee gemäß
vorstehender lit. c. erfolgen; die Zielgröße für den Gentherm-Bonus ist 50 % des
Grundgehalts von TL gemäß § 2 Abs. 1 dieser Vereinbarung, der Gentherm-Bonus
kann aber auch darüber oder darunter liegen. Das Gentherm Compensation Committee
soll den Gentherm Bonus Plan zu jeder Zeit nach seinem eigenen Ermessen abändern
oder beenden können.

   

   

d.

Payout of the Gentherm Bonus, in each case for the preceding half-year of the
respective business year, shall be made at the latest within 30 days after the
Gentherm Board of Directors has approved the respective half-year results, i.e.
regularly in August for the first half-year of the business year (January until
June) and in February for the second half-year of the (preceding) business year
(July until December). Notwithstanding the approval of the half-year results of
the business year by the Gentherm Board of Directors, the determination of the
amount of the Gentherm Bonus shall be made by the Gentherm Compensation
Committee in accordance with the preceding lit. c.; the target amount for the
Gentherm Bonus is 50 % of the Base Salary of TL pursuant to Section 2 para. 1 of
this Agreement, but may also be below or above. The Gentherm Compensation
Committee shall have discretion to modify or terminate the Gentherm Bonus Plan
at any time in its sole discretion.

   

   

   

   

   

   

   

§ 3
Gehaltsfortzahlung bei Krankheit

   

§ 3
Continued Payment in Case of Sickness

   

   

   

   

   

   

   

Wird TL an der Ausübung seiner Tätigkeit durch Krankheit oder andere durch ihn
nicht verschuldete Gründe verhindert, so erhält er für die Dauer von sechs
Monaten, längstens jedoch bis zur Beendigung dieses Vertrages, sein
zeitanteiliges Grundgehalt gemäß § 2 Abs. 1 sowie die zeitanteilige Tantieme
gemäß § 2 Abs. 2 weiter (nachfolgend die „Gehaltsfortzahlung“). Etwaige
Zahlungen, die TL in einem solchen Fall von einer Versicherung erhält, etwa
Krankentage- oder Pflegegeld, werden auf die Gehaltsfortzahlung angerechnet.

   

In case TL cannot fulfil his duties due to sickness or other reasons for which
he is not responsible, he is entitled to a pro rata temporis payment of his Base
Salary pursuant to Section 2 para. 1 and the Management Bonus pursuant to
Section 2 para. 2 for a period of six months, at the longest, however, until the
termination of this agreement (hereinafter the “Continued Payment”). Any
payments which TL receives in such case from the side of an insurance, e.g.
sickness daily or care allowances, are to be set off against the Continued
Payment.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

§ 4
Dienstwagen / Reisekosten

   

§ 4
Company Car / Travel Expenses

   

   

   

   

   

   

   

1.

Die Gesellschaft stellt TL einen Dienstwagen zur Verfügung, der auch privat
genutzt werden kann. Die private Nutzung ist von TL gemäß den jeweils gültigen
deutschen steuerlichen Vorschriften als geldwerter Vorteil zu versteuern. Der
Anschaffungswert ist auf EUR 80.000,00 vor MwSt. begrenzt. Die Marke und das
Modell des Dienstwagens sollen zuvor vom „Gentherm Fleet Manager“ genehmigt
werden.

   

1.

The Company shall make available to TL a company car which may also be used for
private purposes. The private use is taxable by TL as financial benefit
(geldwerter Vorteil) according to applicable German tax law, as amended from
time to time. The acquisition value is limited to EUR 80,000.00 (excluding VAT).
The make and the model of the company car shall be approved beforehand by the
“Gentherm Fleet Manager”.

   

   

   

   

   

   

   

2.

Die Gesellschaft erstattet TL belegte Reisekosten und Bewirtungsauslagen
entsprechend den jeweils gültigen Festlegungen der Gesellschaft und den jeweils
gültigen deutschen steuerrechtlichen Richtlinien.

   

2.

The Company reimburses to TL travel and hospitality expenses upon presentation
of receipts in accordance with the rules of the Company and the applicable
German taxation guidelines, as amended from time to time.

   

   

   

   

   

   

   

§ 5
Urlaub

   

§ 5
Vacation

   

   

   

   

   

   

   

TL hat Anspruch auf einen angemessenen Jahresurlaub (d.h. nicht mehr als 30
Arbeitstage pro Kalenderjahr), dessen Zeitpunkt und Dauer er selbst festlegt.
Seinen Urlaub hat TL so zu disponieren, dass die Interessen der Gesellschaft
gewahrt bleiben, und im Übrigen vorab mit dem Chief Executive Officer der
Gentherm, Inc. und den übrigen Mitgliedern des Vorstands der Gesellschaft
abzustimmen.

   

TL is entitled to an appropriate annual vacation (i.e. not to exceed 30 working
days per calendar year), the point of time and the duration of which are
determined by himself. TL shall determine his vacation in such way that the
interests of the Company are respected and is subject to prior coordination with
the Chief Executive Officer of Gentherm, Inc. and the other members of the
management board of the Company.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

§ 6
Sonstige Leistungen

   

§ 6
Additional Services

   

   

   

   

   

   

   

1.

Die Gesellschaft erstattet TL, wenn und soweit er von der Versicherungspflicht
befreit ist, jeweils 50 % der Höchstbeiträge zur gesetzlichen
Rentenversicherung, Krankenversicherung, Pflegeversicherung und
Arbeitslosenversicherung. Bei Inanspruchnahme einer privaten Krankenversicherung
und privater Pflegeversicherung erstattet die Gesellschaft die monatlichen
Beiträge.

   

1.

If and to the extent TL is not subject to the statutory insurance obligation,
the Company reimburses to TL 50 % of the maximum contributions to each of the
statutory pension, health, long-term care and unemployment insurance. If TL
engages in a private health and long-term care insurance, the Company reimburses
to TL the monthly contributions.

   

   

   

   

   

   

   

2.

Die Gesellschaft schließt für TL im Rahmen einer Gruppenunfallversicherung eine
Unfall- und Invaliditätsversicherung ab. Der Versicherungsschutz im Rahmen
dieser Versicherung umfasst alle beruflichen und außerberuflichen Unfälle. Die
Versicherungssumme ist auf EUR 1.000.000,00 bei Tod und auf EUR 2.000.000,00 bei
Invalidität abgeschlossen. Der Versicherungsschutz erlischt, sobald TL aus dem
Dienstverhältnis mit der Gesellschaft ausscheidet. Die Versicherungsprämien
trägt die Gesellschaft.

   

2.

The Company shall conclude an accident and invalidity insurance for the benefit
of TL as part of a group accident insurance. The insurance protection within
this insurance covers all business and non-business related accidents. The
insurance sum is EUR 1,000,000.00 in case of death and EUR 2,000,000.00 in case
of invalidity. The insurance protection ends as soon as the services of TL for
the Company are terminated. The insurance premiums are borne by the Company.

   

   

   

   

   

   

   

3.

Eine Altersversorgungszusage besteht nicht. Auf Wunsch wird die Möglichkeit
einer Versorgungszusage mittels Entgeltumwandlung in folgenden
Durchführungsarten, jedoch unter Bedingung der Kostenneutralität für die
Gesellschaft, gewährt:

   

3.

There are no pension commitments. If requested, the possibility of a pension
commitment by conversion of the remuneration in the following ways will be
granted, however, on the condition of cost-neutrality for the Company:

   

   

   

   

   

   

   

   

¡

Direktversicherung (nach § 40b EStG pauschal besteuert);

   

   

¡

direct insurance (lump-sum taxed pursuant to Section 40b of the German Income
Tax Act (Einkommensteuergesetz, “EStG”));

   

¡

weiterer mittelbarer Durchführungsweg mit steuerlicher Behandlung (gemäß § 3
Nr. 63 EStG);

   

   

¡

further indirect execution with tax treatment (pursuant to Section 3
no. 63 EStG);

   

¡

kongruent rückgedeckte Unterstützungskasse (beitragsorientierte
Leistungszusage);

   

   

¡

congruently reinsured support funds (benefit promise according to
contributions);

   

¡

Direktzusage mittels Gehaltsverzicht (mit direkter Rückdeckung gegen jeweils
einmaligen Betrag) als beitragsorientierte Leistungszusage.

   

   

¡

direct promise by means of salary waiver (with direct reinsurance against
one-time payment) as benefit promise according to contributions.





--------------------------------------------------------------------------------

   

 

   

   

   

   

   

   

4.

Die bestehende D&O-Versicherung der Gesellschaft wurde per 30. Juni 2010 an die
Erfordernisse des AktG angepasst (Selbstbehalt des Vorstandsmitglieds).

   

4.

The existing D&O insurance of the Company was adapted to the requirements of the
AktG as of 30 June 2010 (deductible of the member of the management board).

   

   

   

   

   

   

   

§ 7
Nebentätigkeit

   

§ 7
Secondary Occupations

   

   

   

   

   

   

   

1.

TL verpflichtet sich, seine ganze Arbeitskraft in den Dienst der Gesellschaft zu
stellen und die Interessen der Gesellschaft nach besten Kräften zu fördern.
Soweit das Wohl der Gesellschaft es erfordert, wird TL der Gesellschaft
jederzeit auch über die betriebsübliche Arbeitszeit hinaus zur Verfügung stehen.

   

1.

TL undertakes to devote his entire working capacity to the service of the
Company and to make best efforts to promote the interests of the Company. To the
extent required for the benefit of the Company, TL will be available for the
Company at any time, also in extension of the customary working time.

   

   

   

   

   

   

   

2.

Jede weitere entgeltliche oder unentgeltliche Beschäftigung und / oder
unmittelbare oder mittelbare Beteiligung an anderen Unternehmen jeder Art bedarf
der vorherigen schriftlichen Zustimmung des Aufsichtsrats. Dies gilt nicht für
den üblichen Erwerb von Aktien oder sonstigen Geschäftsanteilen zu
Investitionszwecken. Die Mitgliedschaft in Vertretungsgremien oder in
Aufsichtsgremien anderer Gesellschaften ist dem Aufsichtsrat schriftlich
anzuzeigen.

   

2.

Any other occupation, against payment or nonpaid, and / or any direct or
indirect participation in other companies of any kind require the prior written
consent of the supervisory board. This does not apply for the customary
acquisition of stock or other shares for investment purposes. The supervisory
board has to be informed in writing about memberships in other companies’
administrative or supervisory bodies.

   

   

   

   

   

   

   

§ 8
Diensterfindungen

   

§ 8
Service Inventions

   

   

   

   

   

   

   

1.

Für Erfindungen und qualifizierte technische Verbesserungsvorschläge gelten die
Regelungen des Gesetzes über Arbeitnehmererfindungen in seiner jeweils gültigen
Fassung entsprechend.

   

1.

With regard to inventions and qualified technical improvement proposals the
provisions of the German Employee Inventions Act (Gesetz über
Arbeitnehmererfindungen), as amended from time to time, shall apply mutatis
mutandis.

   

   

   

   

   

   

   

2.

Die Parteien sind sich darüber einig, dass eine etwaige Vergütung für eine von
der Gesellschaft in Anspruch genommene Diensterfindung mit der Zahlung des
Grundgehalts gemäß obigem § 2 Abs. 1 vollständig abgegolten ist.

   

2.

The Parties agree that any possible remuneration for an invention called upon by
the Company is fully compensated by the payment of the Base Salary pursuant to
Section 2 para. 1 above.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

§ 9
Geheimhaltung /
Rückgabe von Unterlagen

   

§ 9
Confidentiality /
Return of Documents

   

   

   

   

   

   

   

1.

TL ist verpflichtet, insbesondere auch während der Zeit nach Beendigung dieser
Vereinbarung, alle vertraulichen Informationen über das Geschäft, die
Vertragsbeziehungen, Abschlüsse, Geschäfte oder besonderen Angelegenheiten der
Gesellschaft oder von verbundenen Unternehmen geheim zu halten und diese
Informationen nicht für seinen eigenen oder den Nutzen anderer zu verwenden.
„Vertraulich“ in diesem Sinne sind insbesondere die in vorstehendem § 8
bezeichneten Erfindungen, Urheberrechte sowie das Know-how.

   

1.

TL is obliged, in particular also after the termination of this Agreement, to
keep confidential all confidential information regarding the business, the
contractual relationships, agreements, business affairs or special matters of
the Company or of affiliated companies and to use this information not for his
own benefit or for the benefit of third parties. “Confidential” in this sense
are in particular the inventions as mentioned in Section 8 above, copyrights as
well as the know-how.

   

   

   

   

   

   

   

2.

Während des Dienstverhältnisses wird TL auf Verlangen der Gesellschaft,
spätestens aber bei Beendigung des Dienstverhältnisses unaufgefordert, der
Gesellschaft alle in seinem Besitz befindlichen oder seinem Zugriff
unterliegenden Akten und sonstigen den Geschäftsbetrieb der Gesellschaft oder
verbundener Unternehmen betreffende Unterlagen – insbesondere alle Pläne,
Kunden, Preislisten, Druckmaterial, Urkunden, Zeichnungen, Notizen, Entwürfe –
sowie Kopien davon zurückgeben, ohne Rücksicht darauf, ob er sie von der
Gesellschaft selbst oder von verbundenen Unternehmen erhalten hat. Sinngemäß
gilt das Gleiche für nicht körperliche Informationen und Materialien, etwa
Computerprogramme oder auf Datenträgern gespeicherte Informationen.

   

2.

TL shall return, during the term of his services on the Company’s request, at
the latest, however, upon termination of his services without request by the
Company being necessary, all files and further documents related to the
Company’s business or the business of affiliated companies – in particular all
plans, clients, price lists, print material, deeds, drawings, notes, drafts – as
well as copies thereof which are in his possession or which he has access to,
regardless of whether he has received them from the Company or an affiliated
company. The same shall apply mutatis mutandis to all non-physical information
and materials, e.g. computer software and information saved on storage mediums.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

§ 10
Laufzeit

   

§ 10
Term

   

   

   

   

   

   

   

1.

Diese Vereinbarung wird mit Wirkung zum 30. September 2013 geschlossen und endet
im Umwandlungszeitpunkt, spätestens jedoch am 30. September 2014. Sie tritt an
die Stelle des (bisherigen) Dienstvertrags in der Fassung des Ersten Nachtrags
und des Zweiten Nachtrags. Sämtliche bisherigen Vereinbarungen zwischen den
Parteien im Hinblick auf die Tätigkeit von TL als Mitglied des Vorstands der
Gesellschaft werden hiermit ausdrücklich aufgehoben.

   

1.

This Agreement is entered into as of 30 September 2013 and ends with the
Transformation Registration Date, at the latest, however, on 30 September 2014.
It replaces the (hitherto existing) Service Agreement, as amended by the First
and Second Amendment. All hitherto existing agreements between the Parties with
regard to the functions of TL as member of the management board of the Company
are hereby expressly cancelled.

   

   

   

   

   

   

   

2.

Das Recht zur außerordentlichen Kündigung dieser Vereinbarung aus wichtigem
Grund durch beide Seiten bleibt unberührt.

   

2.

The right of both Parties to terminate this Agreement for good cause remains
unaffected.

   

   

   

   

   

   

   

3.

Die Gesellschaft ist berechtigt, TL während der Laufzeit dieser Vereinbarung
jederzeit von seiner Tätigkeit für die Gesellschaft freizustellen. Dies gilt
insbesondere im Fall eines Widerrufs der Bestellung von TL als
Vorstandsmitglied.

   

3.

The Company is entitled to release TL from his services for the Company at any
time during the term of this Agreement. This applies in particular in case of a
revocation of the appointment of TL as member of the management board.

   

   

   

   

   

   

   

§ 11
Verschiedenes

   

§ 11
Miscellaneous

   

   

   

   

   

   

   

1.

Änderungen und / oder Ergänzungen dieser Vereinbarung, einschließlich dieses
Schrifterfordernisses, bedürfen zu ihrer Wirksamkeit der Schriftform. Dies gilt
auch für die Aufhebung dieser Klausel.

   

1.

Amendments and / or supplements to this Agreement, including this written form
requirement, must be made in writing in order to be effective. This does also
apply to the cancellation of this clause.

   

   

   

   

   

   

   

2.

Sollten einzelne Bestimmungen dieser Vereinbarung unwirksam sein oder werden, so
berührt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle der
unwirksamen Bestimmung soll eine angemessene Regelung gelten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben. Das gleiche gilt im Falle einer vertraglichen Lücke.

   

2.

In case individual provisions of this Agreement are or become invalid, this
shall not affect the validity of the remaining provisions. The invalid provision
shall be replaced by an adequate provision which comes closest to the economic
intentions of the Parties. The same shall apply in case of a gap in this
Agreement.

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

3.

Diese Vereinbarung unterliegt dem Recht der Bundesrepublik Deutschland.
Gerichtsstand für alle sich aus oder in Zusammenhang mit dieser Vereinbarung
ergebenden Streitigkeiten ist, soweit gesetzlich zulässig, München.

   

3.

This Agreement is subject to the laws of the Federal Republic of Germany. Place
of jurisdiction for all disputes arising out of or in connection with this
Agreement is, as far as legally permissible, Munich.

   

   

   

   

   

   

   

4.

Die deutsche Fassung dieser Vereinbarung ist maßgeblich.

   

4.

The German version of this Agreement shall prevail and be decisive.

   

Odelzhausen.

   

   

   

 

/s/ Franz Scherer

/s/ Thomas Liedl

W.E.T. Automotive Systems Aktiengesellschaft,

vertreten durch den Aufsichtsrat /
represented by the supervisory board,

dieser vertreten durch den Aufsichtsratsvorsitzenden /
the latter represented by its chairman,
Dr. Franz Scherer

Thomas Liedl

   

   

   

 

Gentherm Europe und deren alleinige Gesellschafterin Gentherm, Inc. treten
hiermit dieser Vereinbarung im Hinblick auf sämtliche sich jeweils für sie
hieraus ergebenden Verpflichtungen als weitere Parteien bei.

Gentherm Europe and its sole shareholder Gentherm, Inc. hereby accede to this
Agreement as further Parties, each of them with regard to all obligations
resulting hereof for them each individually.

   

   

Northville / Michigan, USA

   

Northville / Michigan, USA,

   

   

   

   

   

   

   

/s/ Daniel R. Coker   /s/ Barry G. Steele

/s/ Daniel R. Coker   /s/ Barry G. Steele

Gentherm Europe GmbH,

vertreten durch die Geschäftsführer /
represented by its managing directors,
Daniel R. Coker und / and Barry G. Steele

Gentherm, Inc.

vertreten durch / duly represented by
Daniel R. Coker und / and Barry G. Steele

   

   

* * *

   







--------------------------------------------------------------------------------

Anlage 1 / Annex 1: Anstellungsvertrag / Service Agreement

   

   

 

Anstellungsvertrag

   

Service Agreement

   

   

   

zwischen

   

between

   

   

   

der [Gentherm GmbH],
[•]
- vertreten durch die Gesellschafterversammlung, diese vertreten durch
[•] -

(nachfolgend die „Gesellschaft“),

   

[Gentherm GmbH],
[•],
Germany
- represented by the shareholders’ meeting,
the latter represented by [•] -

(hereinafter referred to as the “Company”),

   

   

   

und

   

and

   

   

   

Herrn Thomas Liedl,
An der Schießstätte 13, 86316 Friedberg
(„TL“, gemeinsam mit der Gesellschaft
die „Parteien“).

   

Mr. Thomas Liedl,
An der Schießstätte 13, 86316 Friedberg, Germany
(“TL”, together with the Company
the “Parties”).

   

   

   

   

   

   

I.
Präambel

   

I.
Preamble

   

   

   

1.

Die Gesellschaft ist derzeit mit rund 99,49 % des Grundkapitals an der W.E.T.
Automotive Systems Aktiengesellschaft mit Sitz in Odelzhausen, Landkreis Dachau,
eingetragen im Handelsregister des Amtsgerichts München unter HRB 119793
(nachfolgend die „W.E.T. AG“), beteiligt. Die Hauptversammlung der W.E.T. AG vom
28. August 2013 hat beschlossen, dass die Aktien der übrigen Aktionäre
(Minderheitsaktionäre) der W.E.T. AG gemäß dem Verfahren zum Ausschluss von
Minderheitsaktionären nach §§ 327a ff. AktG gegen Gewährung einer von der
Gesellschaft als Hauptaktionär zu zahlenden angemessenen Barabfindung in Höhe
von EUR 90,05 je auf den Inhaber lautender Stückaktie der W.E.T. AG mit einem
rechnerischen Anteil am Grundkapital von je EUR 3,00 auf die Gesellschaft als
Hauptaktionär übertragen werden (nachfolgend der „Übertragungsbeschluss“).

   

1.

The Company currently holds approximately 99.49 % of the nominal share capital
of W.E.T. Automotive Systems Aktiengesellschaft with its registered seat in
Odelzhausen, district of Dachau, registered with the commercial register at the
local court of Munich under HRB 119793 (hereinafter “W.E.T. AG”). The
shareholders’ meeting of W.E.T. AG of 28 August 2013 has resolved that the
shares of the remaining shareholders (minority shareholders) of W.E.T. AG are
transferred to the Company as main shareholder pursuant to the procedure
regarding the expulsion of minority shareholders according to Sections 327a et
seq. of the German Stock Corporation Act (Aktiengesetz, “AktG”) against payment
of an appropriate cash consideration by the Company as main shareholder in the
amount of EUR 90.05 per bearer share of W.E.T. AG without par value,
representing a proportionate amount of the nominal share capital of EUR 3.00
(hereinafter the “Transfer Resolution”).





--------------------------------------------------------------------------------

   

 

   

   

2.

Der Vorstand der W.E.T. AG beabsichtigt, den Übertragungsbeschluss alsbald zur
Eintragung in das für die W.E.T. AG zuständige Handelsregister des Amtsgerichts
München anzumelden. Mit der Eintragung des Übertragungsbeschlusses gehen alle
Aktien der Minderheitsaktionäre auf die Gesellschaft als Hauptaktionär über.
[Beschreibung des im Hinblick auf die W.E.T. AG tatsächlich erfolgten
Umwandlungsvorgangs] (der Zeitpunkt der Wirksamkeit [des Umwandlungsvorgangs]
aufgrund Eintragung im zuständigen Handelsregister nachfolgend der
„Umwandlungszeitpunkt“).

   

2.

The management board of W.E.T. AG intends to file an application for
registration of the Transfer Resolution with the commercial register at the
local court of Munich, which is competent for W.E.T. AG, in due course. Upon
registration of the Transfer Resolution all shares held by the minority
shareholders are transferred to the Company as main shareholder. [Description of
the transformation action regarding W.E.T. AG] (the effective date of [the
transformation action] due to registration with the competent commercial
register the “Transformation Registration Date”).

   

   

   

3.

TL wurde durch Beschluss des Aufsichtsrats der W.E.T. AG vom 18. Oktober 2010
für die Zeit vom 1. Oktober 2011 bis zum 30. September 2014 zum Mitglied des
Vorstands der W.E.T. AG bestellt. TL soll bis zum Verschmelzungszeitpunkt
weiterhin Mitglied des Vorstands der W.E.T. AG bleiben. Mit Vereinbarung vom
heutigen Tag haben die W.E.T. AG, vertreten durch den Aufsichtsrat, dieser
wiederum vertreten durch seinen Vorsitzenden, Herrn Dr. Franz Scherer, und TL
den Dienstvertrag von TL als Mitglied des Vorstands der W.E.T. AG in seiner
derzeit gültigen Fassung weiter ergänzt und in eine konsolidierte Fassung
zusammengeführt (nachfolgend der „Vorstandsdienstvertrag“).

   

3.

By resolution of the supervisory board of W.E.T. AG dated 18 October 2010, TL
was appointed member of the management board of W.E.T. AG for the time from
1 October 2011 until 30 September 2014. TL shall remain a member of the
management board of W.E.T. AG until the Transformation Registration Date. By
agreement as of today, W.E.T. AG, represented by the supervisory board, the
latter represented by its chairman, Dr. Franz Scherer, and TL have further
amended the service agreement of TL in his capacity as member of the management
board of W.E.T. AG in its current version and merged into one consolidated
version (hereinafter the “Management Board Service Agreement”).

   

   

   

4.

Ab dem Umwandlungszeitpunkt soll für TL anstelle des Vorstandsdienstvertrags
dieser Anstellungsvertrag für die Tätigkeit von TL als Geschäftsführer der – auf
welche Weise auch immer – im Wege der Umwandlung entstehenden GmbH gelten
(nachfolgend der „Anstellungsvertrag“). Die Parteien verpflichten sich,
vorbehaltlich der erforderlichen Zustimmung der jeweiligen Gremien und soweit
noch nicht erfolgt, TL zum Geschäftsführer der GmbH zu ernennen.

   

4.

Starting from the Transformation Registration Date, this service agreement,
instead of the Management Board Service Agreement, shall govern the functions of
TL as managing director of the Limited Liability Company which comes into
existence – in whichever manner – by way of the Transformation (hereinafter the
“Service Agreement”). The Parties undertake, subject to the necessary approval
by the respective competent corporate bodies and as far as not yet effected, to
appoint TL as managing director of the Limited Liability Company.

   

   

   





--------------------------------------------------------------------------------

   

 

Dies vorausgeschickt, vereinbaren die Parteien hiermit was folgt:

   

NOW, THEREFORE, the Parties hereby agree as follows:

   

   

   

II.

   

II.

   

   

   

§ 1
Aufgaben und Pflichten

   

§ 1
Duties and Obligations

   

   

   

1.

TL soll durch einen Beschluss der Gesellschafterversammlung mit Wirkung ab dem
Verschmelzungszeitpunkt zum Geschäftsführer der Gesellschaft bestellt werden. In
seiner Eigenschaft als Geschäftsführer der Gesellschaft übt TL in der
Gentherm-Gruppe die Funktion des „President Gentherm Technologies“ aus.

   

1.

TL shall be appointed managing director of the Company by way of a resolution of
the shareholders’ meeting, taking effect with the Transformation Registration
Date. In his capacity as managing director of the Company TL shall exercise
within the Gentherm group the function as “President Gentherm Technologies”.

   

   

   

2.

TL führt die Geschäfte nach Maßgabe der Gesetze, des Gesellschaftsvertrags der
Gesellschaft, dieses Anstellungsvertrags und der Geschäftsordnung für die
Geschäftsführung der Gesellschaft. TL obliegen insbesondere die Aufgaben, die
gemäß dem Geschäftsverteilungsplan der Gesellschaft zum Geschäftsbereich von TL
in seiner Funktion als „President Gentherm Technologies“ gehören.

   

2.

TL conducts the business in accordance with the laws, the articles of
association of the Company, this Service Agreement and the rules of procedure
for the management of the Company. TL exercises in particular the duties which
are part of his scope of business in his capacity as “President Gentherm
Technologies” according to the organisational chart of the Company.

   

   

   

3.

TL wird seine Arbeitskraft ausschließlich der Gesellschaft widmen. Jede
anderweitige Tätigkeit im beruflichen Bereich, insbesondere auch die Übernahme
von Aufsichtsrats- oder ähnlichen Mandaten, bedarf der vorherigen Zustimmung der
Gesellschafterversammlung. Auf Wunsch der Gesellschafterversammlung übernimmt TL
Aufsichtsratsmandate und ähnliche Ämter in Gesellschaften, an denen die
Gesellschaft beteiligt ist, sowie eine Tätigkeit in Verbänden, denen die
Gesellschaft angehört.

   

3.

TL shall dedicate his entire working capacity exclusively to the benefit of the
Company. The assumption of any other professional function, in particular the
assumption of supervisory or similar offices, requires the prior consent of the
shareholders‘ meeting. Upon request of the shareholders‘ meeting TL will assume
supervisory and similar offices in companies in which the Company holds a
participation, as well as functions in associations in which the Company is a
member.

   

   

   





--------------------------------------------------------------------------------

   

 

4.

TL darf im Geschäftszweig der Gesellschaft weder für eigene noch für fremde
Rechnung Geschäfte machen. Er wird sich während der Dauer des
Anstellungsvertrags nicht an einem Unternehmen beteiligen, das mit der
Gesellschaft oder einem mit ihr verbundenen Unternehmen in Wettbewerb steht oder
in wesentlichem Umfang Geschäftsbeziehungen mit ihr unterhält. Eine Beteiligung
zum Zwecke der privaten Vermögensanlage von bis zu 5 % des Grund- oder
Stammkapitals ist zulässig; ungeachtet dessen ist eine Beteiligung von TL an der
Gentherm, Inc. in jedem Fall unbeschränkt zulässig.

   

4.

TL is not allowed to conduct business for his own or a third party’s account in
the business area of the Company. During the term of the Service Agreement, TL
will not acquire a participation in a company which is in competition with the
Company or one of the Company’s affiliated companies or which has a material
business relationship with the Company. A participation for private investment
purposes of up to 5 % of the nominal share capital (Grund- oder Stammkapital) is
permissible; notwithstanding the aforementioned, a participation of TL in
Gentherm, Inc. is in any case permissible without restrictions.

   

   

   

5.

Bei Diensterfindungen im Sinne des Gesetzes über Arbeitnehmererfindungen, die TL
während der Dauer des Anstellungsvertrags macht, gelten die Vorschriften dieses
Gesetzes entsprechend. Die Verwertung von technischen oder organisatorischen
Verbesserungsvorschlägen von TL steht ohne besondere Vergütung ausschließlich
der Gesellschaft zu.

   

5.

In case TL should make, during the term of the Service Agreement, service
inventions within the meaning of the German Employee Inventions Act (Gesetz über
Arbeitnehmererfindungen), the provisions of this act shall apply mutatis
mutandis. The realisation of technical or organisational suggestions of
improvement made by TL may exclusively be made by the Company without any
additional remuneration.

   

   

   

§ 2
Vertragsdauer

   

§ 2
Term

   

   

   

1.

Der Anstellungsvertrag beginnt mit dem Verschmelzungszeitpunkt und ist erstmalig
zum 30. September 2014 mit einer Frist von mindestens sechs Monaten kündbar.
Danach verlängert er sich auf unbestimmte Zeit und kann beiderseits mit einer
Frist von sechs Monaten zum Ende eines Kalendermonats gekündigt wird. Das Recht
für beide Parteien zur Kündigung aus wichtigem Grund bleibt unberührt.

   

1.

The Service Agreement takes effect with the Transformation Registration Date and
may for the first time be terminated with effect as of 30 September 2014 by
giving six months’ notice. Thereafter, it extends for an indefinite period of
time and can be mutually terminated by giving six months’ notice to the end of a
calendar month. The right for both Parties to terminate this Agreement for good
cause remains unaffected.

   

   

   

2.

Die Kündigung bedarf der Schriftform. Die Kündigung durch TL ist an die
Gesellschafterversammlung zu richten.

   

2.

The notice of termination must be made in writing. If termination is made by TL,
the notice of termination must be declared towards the shareholders’ meeting.

   

   

   

3.

Die Bestellung von TL zum Geschäftsführer kann durch Beschluss der
Gesellschafterversammlung jederzeit widerrufen werden, unbeschadet seiner
Entschädigungsansprüche aus diesem Anstellungsvertrag. Der Widerruf gilt als
Kündigung des Anstellungsvertrags zum nächstzulässigen Zeitpunkt.

   

3.

The appointment of TL as managing director may be withdrawn at any time by way
of a shareholders’ resolution, notwithstanding the claims of TL for compensation
according to this Service Agreement. The withdrawal shall be construed as a
notice of termination with effect as at the next possible date.

   

   

   





--------------------------------------------------------------------------------

   

 

4.

Nach einer Kündigung des Anstellungsvertrags ist die Gesellschaft berechtigt, TL
von seiner Verpflichtung zur Arbeitsleistung freizustellen.

   

4.

Upon a notice of termination of the Service Agreement the Company is entitled to
relieve TL from his service obligation.

   

   

   

§ 3
Bezüge

   

§ 3
Remuneration

   

   

   

1.

TL erhält als Vergütung für seine Tätigkeit ein Jahresgehalt in Höhe von brutto
EUR 310.000,00 („Grundgehalt“), das in zwölf gleichen Raten am Ende eines jeden
Monats gezahlt wird. Soweit die Tätigkeit von TL in einem Vertragsjahr
unterjährig beginnt oder endet, ist das Grundgehalt zeitanteilig geschuldet. Das
Grundgehalt wird jährlich durch den Chief Executive Officer der Gentherm, Inc.
unter Berücksichtigung der wirtschaftlichen Lage der Gesellschaft, der
individuellen Leistungen von TL und der allgemeinen Geldentwertung auf seine
Angemessenheit überprüft und nach billigem Ermessen durch das Board of Directors
der Gentherm, Inc. angepasst.

   

1.

TL is entitled to an annual gross salary in the amount of EUR 310,000.00 (“Base
Salary”), payable in twelve monthly arrears at the end of each calendar month.
To the extent the functions of TL start or end during a contract year, the Base
Salary is owed pro rata temporis. The Base Salary will be reviewed annually with
regard to its appropriateness by the Chief Executive Officer of Gentherm, Inc
under consideration of the economic situation of the Company, the individual
performance of TL and the general inflation, and will be adjusted by the Board
of Directors of Gentherm, Inc. in its equitable discretion.

   

   

   

2.

Zusätzlich zu seinem Grundgehalt gemäß vorstehendem Absatz 1 nimmt TL am
„Gentherm Bonus Plan“ teil und erhält auf dieser Grundlage eine Tantieme nach
Maßgabe der folgenden Bestimmungen.

   

2.

In addition to his Base Salary according to the preceding paragraph 1, TL
participates in the “Gentherm Bonus Plan” and is thus entitled to the payment of
a bonus in accordance with the following provisions.

   

   

   

   

a.

Als Teilnehmer des Gentherm Bonus Plans erhält TL jährlich einen
erfolgsabhängigen Bonus (nachfolgend der „Gentherm-Bonus“). Die Zielgröße für
den Gentherm-Bonus ist jeweils 50 % des Grundgehalts von TL gemäß § 3 Abs. 1 des
Anstellungsvertrages (nachfolgend das „Bonus-Ziel“).

   

   

a.

In his capacity as participant of the Gentherm Bonus Plan TL is entitled to an
annual performance-based bonus (hereinafter the “Gentherm Bonus”). The target
amount for the Gentherm Bonus is in each case 50 % of the Base Salary of TL
pursuant to Section 3 para. 1 of the Service Agreement (hereinafter the “Bonus
Target”).

   

   

   





--------------------------------------------------------------------------------

   

 

b.

Im Hinblick auf die Bestimmung des Gentherm-Bonusses legen der Chief Executive
Officer der Gentherm, Inc. und TL zweimal jährlich jeweils im Einvernehmen
bestimmte Ziele für das kommende Halbjahr des jeweiligen Geschäftsjahres fest
(Januar bis Juni und Juli bis Dezember) die Ziele werden sodann durch das
„Gentherm Compensation Committee“ gebilligt (nachfolgend die
„Gentherm-Bonus-Ziele“).





b.

With regard to the determination of the Gentherm Bonus the Chief Executive
Officer of Gentherm, Inc. and TL shall establish mutually, twice a year, certain
objectives for the upcoming half-year of the respective business year (January
until June and July until December) the objectives are approved by the “Gentherm
Compensation Committee” (hereinafter the “Gentherm Bonus Objectives”).

   

   

   

   

c.

Die Höhe des Gentherm-Bonusses wird zweimal jährlich vom Gentherm Compensation
Committee im Namen des Gentherm Board of Directors jeweils für das
vorangegangene Halbjahr des Geschäftsjahres nach eigenem Ermessen unter
Berücksichtigung des Ergebnisses und der wirtschaftlichen Lage der Gesellschaft
sowie der individuellen Leistungen von TL festgesetzt, letztere insbesondere in
Abhängigkeit vom Grad der Erreichung der Gentherm-Bonus-Ziele.

   

   

c.

The amount of the Gentherm Bonus is established twice a year by the Gentherm
Compensation Committee at its sole discretion on behalf of the Gentherm Board of
Directors for the respective preceding half-year of the business year under
consideration of the results and the economic situation of the Company as well
as the individual performance of TL, the latter in particular depending from the
degree of achievement of the Gentherm Bonus Objectives.

   

   

   

   

d.

Die Auszahlung des Gentherm-Bonusses, jeweils für das vorangegangene Halbjahr
des Geschäftsjahres, erfolgt spätestens innerhalb von 30 Tagen, nachdem das
Gentherm Board of Directors die jeweiligen Halbjahresergebnisse gebilligt hat,
also regelmäßig im August für das erste Halbjahr des Geschäftsjahres (Januar bis
Juni) und im Februar für das zweite Halbjahr des (vorangegangenen)
Geschäftsjahres (Juli bis Dezember). Ungeachtet der Billigung der
Halbjahresergebnisse durch das Gentherm Board of Directors erfolgt die
Bestimmung der Höhe des Gentherm-Bonusses durch das Gentherm Compensation
Committee gemäß vorstehender lit. c.; die Zielgröße für den Gentherm-Bonus ist
50 % des Grundgehalts von TL gemäß § 2 Abs. 1 dieser Vereinbarung, der
Gentherm-Bonus kann aber auch darüber oder darunter liegen. Das Gentherm
Compensation Committee soll den Gentherm Bonus Plan zu jeder Zeit nach seinem
eigenen Ermessen abändern oder beenden können.

   

   

d.

Payout of the Gentherm Bonus, in each case for the preceding half-year of the
respective business year, is made at the latest within 30 days after the
Gentherm Board of Directors has approved the respective half-year results, i.e.
regularly in August for the first half-year of the business year (January until
June) and in February for the second half-year of the (preceding) business year
(July until December). Notwithstanding the approval of the half-year results of
the business year by the Gentherm Board of Directors, the determination of the
amount of the Gentherm Bonus is made by the Gentherm Compensation Committee in
accordance with the preceding lit. c.; the target amount for the Gentherm Bonus
is 50 % of the Base Salary of TL pursuant to Section 2 para. 1 of this
Agreement, but may also be below or above. The Gentherm Compensation Committee
shall have discretion to modify or terminate the Gentherm Bonus Plan at any time
in its sole discretion.

   

   

   





--------------------------------------------------------------------------------

   

 

3.

Die Gesellschaft stellt TL für die Dauer seiner Bestellung zum Geschäftsführer
einen Personenkraftwagen zur dienstlichen und privaten Nutzung zur Verfügung.
Der Anschaffungswert ist auf EUR 80.000,00 (exklusive Mehrwertsteuer) begrenzt.
Das Kraftfahrzeug muss einer Produktkategorie angehören, die mit Produkten der
Gentherm-Gruppe ausgestattet ist. Die Gesellschaft trägt die Kosten für die
Haltung (Steuern und Versicherungen), den Betrieb (Benzin und sonstige
Treibstoffkosten) sowie die Wartung des Fahrzeugs. TL wird zunächst den ihm zum
Verschmelzungszeitpunkt auf Grundlage des Vorstandsdienstvertrages zur Verfügung
stehenden Dienstwagen bis zum Ende des hierfür geltenden Leasingzeitraumes
nutzen. Die private Nutzung ist von TL gemäß den jeweils gültigen deutschen
steuerlichen Vorschriften als geldwerter Vorteil zu versteuern. Die Marke und
das Modell des Dienstwagens müssen zuvor vom „Gentherm Fleet Manager“ genehmigt
werden.

   

3.

The Company shall make available to TL for the term of his appointment as
managing director a company car which may also be used for private purposes. The
acquisition value is limited to EUR 80,000.00 (excluding VAT). The company car
must stem from a product category which is equipped with products of the
Gentherm group. The Company shall bear the costs for maintenance (taxes and
insurances), use (gas and other fuel costs) as well as for service and care of
the car. TL will continue to use the company car which is at his disposal at the
time of the Transformation Registration Date according to the Management Board
Service Agreement until the leasing period for this company car expires. The
private use is taxable by TL as financial benefit (geldwerter Vorteil) according
to applicable German tax law, as amended from time to time. The make and the
model of the company car must be approved beforehand by the “Gentherm Fleet
Manager”.

   

   

   

4.

TL ist im Hinblick auf langfristige Anreizvergütungen, die von der Gentherm,
Inc. in unregelmäßigen Abständen gewährt werden (Long Term Incentive,
nachfolgend „LTI“), bezugsberechtigt. LTI können etwa in Form von
Aktienoptionen, Belegschaftsaktien mit Sperrfrist und / oder
Aktienwertsteigerungsrechten (Aktienoptionen mit Barausgleichspflicht) gewährt
werden. LTI können von der Gentherm, Inc. auf der Grundlage einer Entscheidung
des Board of Directors unter Berücksichtigung des Ergebnisses und der
wirtschaftlichen Lage der Gesellschaft gewährt werden. Über die Art, den Umfang
und die Höhe der Beteiligung von TL an LTI entscheidet das Board of Directors
nach eigenem Ermessen.

   

4.

TL is eligible with regard to long-term incentive remuneration which is granted
by Gentherm, Inc. from time to time (Long Term Incentive, hereinafter “LTI“).
LTI can be granted, e.g., in the form of stock options, restricted stock units
and / or stock appreciation rights (cash paid options). LTI can be granted by
Gentherm, Inc. based on a decision of the Board of Directors under consideration
of the results and the economic situation of the Company. The Board of Directors
will decide in its own discretion about the form, the extent and the amount in
which TL participates in LTI.

   

   

   

5.

Mehr-, Sonntags- und Feiertagsarbeit ist mit den Bezügen von TL gemäß diesem § 3
abgegolten.

   

5.

Overtime as well as work on Sundays and public holidays is compensated with the
remuneration granted to TL according to this Section 3.

   

   

   

6.

Die Gesellschaft erstattet TL belegte Reisekosten und Bewirtungsauslagen
entsprechend den jeweils gültigen Festlegungen der Gesellschaft und den jeweils
gültigen deutschen steuerrechtlichen Richtlinien.

   

6.

The Company reimburses to TL travel and hospitality expenses upon presentation
of receipts in accordance with the rules of the Company and the applicable
German taxation guidelines, as amended from time to time.

   

   

   





--------------------------------------------------------------------------------

   

 

§ 4
Bezüge bei Krankheit /
Versicherung

   

§ 4
Remuneration upon Sickness /
Insurance

   

   

   

1.

Wird TL an der Ausübung seiner Tätigkeit durch Krankheit oder andere durch ihn
nicht verschuldete Gründe gehindert, so erhält er für die Dauer von sechs
Monaten, längstens jedoch bis zur Beendigung dieses Anstellungsvertrages, sein
zeitanteiliges Grundgehalt gemäß § 3 Abs. 1 weiter (nachfolgend die
„Gehaltsfortzahlung“). Etwaige Zahlungen, die TL in einem solchen Fall von einer
Versicherung erhält, etwa Krankentage- oder Pflegegeld, werden auf die
Gehaltsfortzahlung angerechnet.

   

1.

In case TL cannot fulfil his duties due to sickness or other reasons for which
he is not responsible, he is entitled to a pro rata temporis payment of his Base
Salary pursuant to Section 3 para. 1 for a period of six months, at the longest,
however, until the termination of this Service Agreement (hereinafter the
“Continued Payment”). Any payments which TL receives in such case from the side
of an insurance, e.g. sickness daily or care allowances, are to be set off
against the Continued Payment.

   

   

   

2.

Die Gesellschaft wird TL für die Dauer des Anstellungsvertrags gegen Unfall
versichern, und zwar mit EUR 2.000.000,00 für den Invaliditätsfall und
EUR 1.000.000,00 für den Todesfall. Der Versicherungsschutz im Rahmen dieser
Versicherung umfasst alle beruflichen und außerberuflichen Unfälle. Die
Versicherungsprämien trägt die Gesellschaft.

   

2.

The Company will insure TL for the term of the Service Agreement against
accident; the insurance sum is EUR 2,000,000.00 in case of invalidity and EUR
1,000,000.00 in case of death. The insurance protection within this insurance
covers all business and non-business related accidents. The insurance premiums
are borne by the Company.

   

   

   

§ 5
Urlaub

   

§ 5
Vacation

   

   

   

TL hat Anspruch auf einen angemessenen Jahresurlaub (d.h. nicht mehr als 30
Arbeitstage pro Kalenderjahr), dessen Zeitpunkt und Dauer er selbst festlegt.
Seinen Urlaub hat TL so zu disponieren, dass die Interessen der Gesellschaft
gewahrt bleiben, und im Übrigen vorab mit dem Chief Executive Officer der
Gentherm, Inc. und den übrigen Geschäftsführern der Gesellschaft abzustimmen.

   

TL is entitled to an appropriate annual vacation (i.e. not to exceed 30 working
days per calendar year), the point of time and the duration of which are
determined by himself. TL shall determine his vacation in such way that the
interests of the Company are respected and is subject to prior coordination with
the Chief Executive Officer of Gentherm, Inc. and the other managing directors
of the Company.

   

   

   





--------------------------------------------------------------------------------

   

 

§ 6
D&O-Versicherung

   

§ 6
D&O Insurance

   

   

   

Die für TL in seiner Eigenschaft als Mitglied des Vorstands der W.E.T. AG
bestehende D&O-Versicherung wird nach dem Verschmelzungszeitpunkt zugunsten von
TL als Geschäftsführer der Gesellschaft auf Kosten der Gesellschaft ohne
Selbstbehalt fortgeführt. Die Gesellschaft wird die D&O-Versicherung für
mindestens zehn Jahre nach dem Verschmelzungszeitpunkt und für mindestens fünf
Jahre nach dem Ausscheiden von TL als Geschäftsführer der Gesellschaft – je
nachdem, welcher Zeitpunkt später eintritt – ohne Verschlechterung
aufrechterhalten und TL für den genannten Zeitraum eine persönliche
Nachmeldefrist einräumen. Die Gesellschaft ist verpflichtet, TL unverzüglich
über drohende Schadensersatzansprüche der Gesellschaft oder von Dritten wegen
Pflichtverletzungen während seiner Zeit als Mitglied des Vorstands der W.E.T. AG
oder als Geschäftsführer der Gesellschaft zu unterrichten.

   

The D&O insurance which is existing for TL in his capacity as member of the
management board of W.E.T. AG will continue and remain without personal
deductible at the expenses of the Company after the Transformation Registration
Date in favour of TL in his capacity as managing director of the Company. The
Company will sustain the D&O insurance to the same extent and without
restrictions for at least ten years after the Transformation Registration Date
and for at least five years after termination of the services of TL as managing
director of the Company, whichever occurs last; in addition, the Company will
grant to TL a personal reporting period for the aforementioned time. The Company
is obliged to inform TL immediately about impending damage claims of the Company
or of third parties based on violations of duties during his term of office as
member of the management board of W.E.T. AG or as managing director of the
Company.

   

   

   

§ 7
Sonstige Leistungen,
Beitrag zur Altersvorsorge

   

§ 7
Additional Services,
Contribution to Retirement Provisions

   

   

   

1.

Die Gesellschaft erstattet TL jeweils 50 % der gesetzlichen Höchstbeiträge zur
gesetzlichen Rentenversicherung, Krankenversicherung, Pflegeversicherung und
Arbeitslosenversicherung. Bei Inanspruchnahme einer privaten Krankenversicherung
und privater Pflegeversicherung erstattet die Gesellschaft die monatlichen
Beiträge.

   

1.

The Company reimburses to TL 50 % of the maximum contributions as determined by
law to each of the statutory pension, health, long-term care and unemployment
insurance. If TL engages in a private health and long-term care insurance, the
Company reimburses to TL the monthly contributions.

   

   

   





--------------------------------------------------------------------------------

   

 

2.

Für den Fall, dass die Verschmelzung dazu führt, dass TL der
Versicherungspflicht in der gesetzlichen Rentenversicherung unterliegt, und
demgegenüber die Versicherungspflicht nicht bestünde, wenn die W.E.T. AG in der
Rechtsform der AG fortgeführt würde, erhöht sich das Grundgehalt (§ 3 Abs. 1)
– ungeachtet der Regelungen in vorstehendem Absatz 1 – um die entsprechenden
Versicherungsbeiträge, sodass die Versicherungspflicht für TL im Ergebnis (unter
Berücksichtigung sämtlicher gezahlter oder zu zahlender Steuern) nicht mit
finanziellen Belastungen verbunden ist und somit im Hinblick auf die Vergütung
von TL neutral ist.

   

2.

In case the Transformation has the effect that TL is subject to the statutory
pension insurance obligation, and otherwise such obligation would not be at hand
if W.E.T. AG would persist in the legal form of a German Stock Corporation
(Aktiengesellschaft, AG), the Base Salary (Section 3 para. 1) – notwithstanding
the provisions in the preceding paragraph 1 – is increased by the respective
insurance contributions with the consequence that, as a result, the insurance
obligation (taking into consideration all taxes paid or payable) does not cause
financial burdens to TL and is thus neutral with regard to the remuneration of
TL.

   

   

   

§ 8
Verschwiegenheitspflicht,
Rückgabe von Unterlagen

   

§ 8
Confidentiality,
Return of Documents

   

   

   

1.

TL ist verpflichtet, insbesondere auch während der Zeit nach Beendigung des
Anstellungsvertrages, alle vertraulichen Informationen über das Geschäft, die
Vertragsbeziehungen, Abschlüsse, Geschäfte oder besonderen Angelegenheiten der
Gesellschaft oder von mit ihr verbundenen Unternehmen geheim zu halten und diese
Informationen nicht für seinen eigenen oder den Nutzen anderer zu verwenden.

   

1.

TL is obliged, in particular also after the termination of the Service
Agreement, to keep confidential all confidential information regarding the
business, the contractual relationships, agreements, business affairs or special
matters of the Company or of affiliated companies and to use this information
not for his own benefit or for the benefit of third parties.

   

   

   

2.

Während des Dienstverhältnisses wird TL auf Verlangen der Gesellschaft,
spätestens aber bei Beendigung des Dienstverhältnisses unaufgefordert, der
Gesellschaft alle in seinem Besitz befindlichen oder seinem Zugriff
unterliegenden Akten und sonstigen den Geschäftsbetrieb der Gesellschaft oder
verbundener Unternehmen betreffende Unterlagen – insbesondere alle Pläne,
Kunden, Preislisten, Druckmaterial, Urkunden, Zeichnungen, Notizen, Entwürfe –
sowie Kopien davon zurückgeben, ohne Rücksicht darauf, ob er sie von der
Gesellschaft selbst oder von verbundenen Unternehmen erhalten hat. Sinngemäß
gilt das Gleiche für nicht körperliche Informationen und Materialien, etwa
Computerprogramme oder auf Datenträgern gespeicherte Informationen. Ein
Zurückbehaltungsrecht von TL ist ausgeschlossen.

   

2.

TL shall return, during the term of his services on the Company’s request, at
the latest, however, upon termination of his services without request by the
Company being necessary, all files and further documents related to the
Company’s business or the business of affiliated companies – in particular all
plans, clients, price lists, print material, deeds, drawings, notes, drafts – as
well as copies thereof which are in his possession or which he has access to,
regardless of whether he has received them from the Company or an affiliated
company. The same shall apply mutatis mutandis to all non-physical information
and materials, e.g. computer software and information saved on storage mediums.
A right of retention of TL is excluded.

   

   

   





--------------------------------------------------------------------------------

   

 

§ 9
Schlussbestimmungen

   

§ 9
Final Provisions

   

   

   

1.

Sollten einzelne Bestimmungen des Anstellungsvertrages unwirksam sein oder
werden, so berührt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle
der unwirksamen Bestimmung soll eine angemessene Regelung gelten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben. Das gleiche gilt im Falle einer vertraglichen Lücke.

   

1.

In case individual provisions of the Service Agreement are or become invalid,
this shall not affect the validity of the remaining provisions. The invalid
provision shall be replaced by an adequate provision which comes closest to the
economic intentions of the Parties. The same shall apply in case of a gap in the
Service Agreement.

   

   

   

2.

Änderungen und Ergänzungen des Anstellungsvertrages, einschließlich dieses
Schrifterfordernisses, bedürfen zu ihrer Wirksamkeit der Schriftform. Dies gilt
auch für die Aufhebung dieser Klausel.

   

2.

Amendments and supplements to the Service Agreement, including this written form
requirement, must be made in writing in order to be effective. This does also
apply to the cancellation of this clause.

   

   

   

3.

Der Anstellungsvertrag ersetzt ab seinem Beginn (§ 2 Abs. 1 Satz 1) sämtliche
vorhergehenden dienstvertraglichen Beziehungen und Regelungen zwischen den
Parteien.

   

3.

Starting from its beginning (Section 2 para. 1 sentence 1) the Service Agreement
replaces all prior service relationships and agreements between the Parties.

   

   

   

4.

Dieser Anstellungsvertrag unterliegt dem Recht der Bundesrepublik Deutschland.
Gerichtsstand für alle sich aus oder in Zusammenhang mit diesem
Anstellungsvertrag ergebenden Streitigkeiten ist, soweit gesetzlich zulässig,
München.

   

4.

This Service Agreement is subject to the laws of the Federal Republic of
Germany. The Place of jurisdiction for all disputes arising out of or in
connection with this Service Agreement is, as far as legally permissible,
Munich.

   

   

   

5.

Die deutsche Fassung dieses Anstellungsvertrages ist maßgeblich.

   

5.

The German version of this Service Agreement shall prevail and be decisive.

   







--------------------------------------------------------------------------------

Odelzhausen, den / this [•]

   

   

   

 

   

   

   

   

   

   

   

[Gentherm GmbH],

vertreten durch die Gesellschafterversammlung /
represented by the shareholders‘ meeting,

diese vertreten durch [•] /
the latter represented by [•]

   

Thomas Liedl

   

   

   

 

Die Alleingesellschafterin der Gentherm Europe, die Gentherm, Inc., tritt
hiermit diesem Anstellungsvertrag im Hinblick auf sämtliche sich für sie hieraus
ergebenden Verpflichtungen als weitere Partei bei.

   

The sole shareholder of Gentherm Europe, Gentherm, Inc., hereby accedes to this
Service Agreement as further Party with regard to all obligations resulting for
it hereof.

   

   

   

Northville / Michigan, USA,

den / this [•]

   

Northville / Michigan, USA,

den / this [•]

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Gentherm, Inc.

vertreten durch / duly represented by
Daniel R. Coker und / and Barry G. Steele

   

Gentherm Europe GmbH

   

   

* * *

   

   





--------------------------------------------------------------------------------

   

 

Anlage 2.2

   

Annex 2.2

   

   

   

Zusätzlich zum Grundgehalt erhält das Vorstandsmitglied eine jährliche
erfolgsabhängige Tantieme (nachfolgend auch der „Bonus“), die an die Entwicklung
des Unternehmenswertes (EVA, Stern Stewart) der W.E.T.-Gruppe nach Maßgabe der
folgenden Regelungen gekoppelt ist:

   

In addition to the Base Salary, the member of the management board is entitled
to an annual performance-based Management Bonus (hereinafter also referred to as
the “Bonus”) which is linked to the development of the enterprise value (EVA,
Stern Stewart) of the W.E.T. Group in according to the following provisions:

   

   

   

   

   

   

   

   

   

1.

Basis für den Bonus ist das Erreichen von bestimmten EVA-Werten, die sich auf
die gesamte W.E.T.-Gruppe beziehen (die „EVA-Zielwerte“). Die EVA-Zielwerte
werden für einen Zeitraum von jeweils 3 (drei) Jahren einvernehmlich zwischen
dem Vorstand und dem Aufsichtsrat festgelegt, erstmals beginnend mit dem
Geschäftsjahr 2011 für die Jahre 2011 bis 2013.

   

1.

The Bonus is based on the achievement of certain EVA values with regard to the
entire W.E.T. Group (the “EVA Target Values”). The EVA Target Values are
consensually determined by the management board and the supervisory board for a
period of 3 (three) years, for the first time beginning with the business year
2011 for the years 2011 to 2013.

   

   

   

   

   

   

   

   

   

2.

Die EVA-Zielwerte basieren hierbei auf einem mit dem Vorstand abgestimmten
Berechnungsmodell von Stern Stewart und basieren auf den vorläufigen
Abschlusszahlen für das Geschäftsjahr 2010 und den Budgetzahlen für die Jahre
2011 bis 2013. Ob die EVA-Zielwerte erreicht werden, richtet sich nach der als
Anlage beigefügten Berechnung.

   

2.

The EVA Target Values are based on a calculation model according to Stern
Stewart, as agreed upon with the management board, and are based on the
preliminary year-end figures for the business year 2010 and the budget figures
for the years 2011 to 2013. Whether or not the EVA Target Values are achieved,
depends on the calculation attached hereto as annex.

   

   

   

   

   

   

   

   

   

3.

Bei Erreichen der EVA-Zielwerte ergibt sich ein Bonus in Höhe von 100 %, der
50 % des Grundgehaltes des Vorstandsmitglieds nach § 2 Abs. 1 des
Dienstvertrages entspricht (der „Basis-Bonus“). Der Zielerreichungsgrad kann für
die Zwecke der Berechnung des Bonusses niedrigstenfalls -100 % und maximal
+300 % (der „Maximal-Bonus“) betragen. Bei Über- oder Unterschreitungen
innerhalb dieser Bandbreite ist der Zielerreichungsgrad linear zu ermitteln.

   

3.

Upon achievement of the EVA Target Values, a Bonus of 100 % arises which equals
50 % of the Base Salary of the member of the management board pursuant to
Section 2 para. 1 of the service agreement (the “Base Bonus”). The degree of
target achievement may be, for calculation purposes, as a minimum -100 % and as
a maximum +300 % (the “Maximum Bonus”). In case of exceedance or shortfall
within this range, the degree of target achievement is to be determined straight
proportionally.

   

   

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

4.

Nach Ablauf des Geschäftsjahres wird auf Grundlage des konsolidierten IFRS
Konzernabschlusses der W.E.T.-Gruppe der Zielerreichungsgrad für die
EVA-Zielwerte durch den Aufsichtsrat festgestellt und der sich danach zu
errechnende Bonus ermittelt. Bei Änderungen des Konsolidierungskreises während
des laufenden Geschäftsjahres sind die jeweiligen festgelegten EVA-Zielwerte
– soweit erforderlich – anzupassen. Die Anpassung erfolgt pro rata temporis
einvernehmlich zwischen dem Aufsichtsrat und allen Vorstandsmitgliedern unter
Bezugnahme und Berücksichtigung der maßgeblichen Vorjahreszahlen der neu zu
konsolidierenden bzw. zu dekonsolidierenden Gesellschaft(en) durch entsprechende
Erhöhung bzw. Reduzierung der betroffenen EVA-Zielwerte.

   

4.

After the end of the business year the degree of target achievement for the EVA
Target Values is determined by the supervisory board based on the IFRS
consolidated financial statements of the W.E.T. Group, and the Bonus resulting
thereafter is to be determined. In case of changes of the consolidated companies
during the business year, the respectively determined EVA Target Values are to
be adjusted, if necessary. The adjustment shall be made pro rata temporis
consensually between the supervisory board and all members of the management
board with reference to and taking into consideration of the relevant prior-year
figures of the company/-ies to be additionally consolidated or to be
unconsolidated by increase or decrease of the concerned EVA Target Values,
respectively.

   

   

   

   

   

   

   

   

   

5.

Der Bonus berechnet sich als Multiplikation von Basis-Bonus mal
Zielerreichungsgrad. Insofern kann der Bonus auch negativ sein. Er kann aber
nicht höher als das Dreifache des Basis-Bonus sein.

   

5.

The Bonus is calculated by multiplying the Base Bonus with the degree of target
achievement. Therefore, the Bonus can also be negative. But it may not exceed
the amount of three times the Base Bonus.

   

   

   

   

   

   

   

   

   

6.

Das Entstehen und die Auszahlung des Bonus unterliegt Restriktionen
(„Bonus-Bank“), um die Nachhaltigkeit der Anreizwirkung durch die
erfolgsabhängige Tantieme zu gewährleisten:

   

6.

The arising and the payout of the Bonus is subject to certain restrictions
(“Bonus Bank”), in order to guarantee the sustainability of the incentive by the
performance-based Management Bonus:

   

   

   

   

   

   

   

   

   

   

a.

Sofern der Zielerreichungsgrad 0 % bis einschließlich +100 % beträgt, ist der
hierauf zu zahlende Bonus vollständig in dem Monat, in dem der Jahresabschluss
festgestellt wird, abzurechnen. Der Bonus ist dann auch fällig und auf das der
Gesellschaft bekannte Konto des Vorstandsmitglieds nach Abzug von Steuern und
sonstigen Abgaben (die „Abgaben“) auszuzahlen.

   

   

a.

If the degree of target achievement is 0 % up to +100 %, the Bonus to be paid
thereon is to be fully determined in the month in which the annual financial
statements are approved. The Bonus is then also due and to be transferred to the
bank account of the member of the management board which is known to the Company
after deduction of taxes and additional levies (the “Levies”).

   

   

   

   

   

   

   

   

   

   

b.

Sofern der Zielerreichungsgrad mehr als +100 % beträgt, ist der Bonus

   

   

b.

If the degree of target achievement is higher than +100 %, the Bonus is

   

   

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

   

   

i.

in Höhe des nach Ziffer 6 lit. a errechneten Betrages in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen. Dieser Teil des Bonusses ist
dann auch fällig und auf das der Gesellschaft bekannte Konto des
Vorstandsmitglieds nach Abzug von Abgaben auszuzahlen;

   

   

   

i.

to be determined in the amount to be calculated pursuant to Section 6 lit. a in
the month in which the annual financial statements are approved. This part of
the Bonus is then also due and to be transferred to the bank account of the
member of the management board which is known to the Company after deduction of
Levies;

   

   

   

   

   

   

   

   

   

   

   

ii.

in Höhe des Restbetrages („Überschießender Bonus“) in die bei der Gesellschaft
rechnerisch geführte Bonus-Bank des Vorstandsmitglieds einzustellen; die
Einstellung in die Bonus-Bank erfolgt 12 Monate nach Feststellung des
Überschießenden Bonusses.

   

   

   

ii.

to the amount remaining (“Excessive Bonus”) to be credited to the Bonus Bank of
the member of the management board which is run by the Company in virtual form;
the Excessive Bonus is to be credited to the Bonus Bank 12 months after its
determination.

   

   

   

   

   

   

   

   

   

   

c.

Sofern der Zielerreichungsgrad zwischen -100 % (einschließlich) und 0 %
(ausschließlich) liegt, erfolgt in dem Monat, in dem der Jahresabschluss
festgestellt wird, keine Auszahlung eines Basis-Bonusses, sondern der negative
Bonus wird als Abzugsposten in die bei der Gesellschaft rechnerisch geführte
Bonus-Bank des Vorstandsmitglieds eingestellt („Negativer Bonus“).

   

   

c.

If the degree of target achievement is between -100 % (inclusive) and 0 %
(exclusive), no Base Bonus is paid out in the month in which the annual
financial statements are approved, but the negative Bonus is to be accounted for
deduction in the Bonus Bank of the member of the management board which is to be
run by the Company in virtual form (“Negative Bonus”).

   

   

   

   

   

   

   

   

   

   

d.

Die in die bei der Gesellschaft rechnerisch geführte Bonus-Bank des
Vorstandsmitglieds eingestellten Überschießenden Boni sind mit eingestellten
Negativen Boni innerhalb der Bonus-Bank zu verrechnen und der so ermittelte
Saldo in der Bonus-Bank festzuhalten („Saldo Bonus“). Der Saldo Bonus kann
negativ, jedoch kann er in Summe nicht niedriger als -100 % sein.

   

   

d.

The Excessive Bonuses credited to the Bonus Bank of the member of the management
board which is run by the Company in virtual form are to be settled with
Negative Bonuses credited to the Bonus Bank, and the balance resulting thereof
is to be registered with the Bonus Bank (“Balance Bonus”). The Balance Bonus can
be negative, but its sum cannot be less than -100 %.

   

   

   

   

   

   

   

   

   

   

e.

Jedes Jahr, beginnend mit dem Geschäftsjahr 2012, ist ein positiver Saldo Bonus
in Höhe eines Betrages, der 33 % des Saldo Bonusses entspricht, in dem Monat, in
dem der Jahresabschluss festgestellt wird, abzurechnen, d.h. der positive Saldo
Bonus in der Bonus-Bank verringert sich entsprechend. Dieser Teil des Bonusses
ist dann auch fällig und auf das der Gesellschaft bekannte Konto des
Vorstandsmitglieds nach Abzug von Abgaben auszuzahlen.

   

   

e.

Starting with the business year 2012, each year a positive Balance Bonus is to
be settled in the amount of 33 % of the Balance Bonus in the month in which the
annual financial statements are approved, i.e. the positive Balance Bonus in the
Bonus Bank decreases accordingly. This part of the Bonus is then also due and to
be transferred to the bank account of the member of the management board which
is known to the Company after deduction of Levies.

   

   

   

   

   

   

   

   

   





--------------------------------------------------------------------------------

   

 

7.

Bei Beendigung des Dienstvertrages des Vorstandsmitglieds ist die Bonus-Bank 12
Monate nach Beendigung des Dienstvertrages (die „Nachlaufphase“) auf Basis des
Saldo Bonusses und unter Berücksichtigung des Grundes der Beendigung
abzurechnen. Das bedeutet, dass sich der bei der Gesellschaft in der rechnerisch
geführten Bonus-Bank des Vorstandsmitglieds ausgewiesene Saldo Bonus in
Abhängigkeit vom Zielerreichungsgrad in der Nachlaufphase noch verändern kann.

   

7.

Upon termination of the service agreement of the member of the management board,
the Bonus Bank is to be finally settled 12 months after the termination of the
service agreement (the “Follow-Up Period”), based on the Balance Bonus and under
consideration of the reason for the termination. This means that the Balance
Bonus shown in the Bonus Bank of the member of the management board, which is
run by the Company in virtual form, can change depending on the degree of target
achievement in the Follow-Up Period.

   

   

   

   

   

   

   

   

   

   

a.

Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen,
die ihn als Good Leaver (s.u. lit. h) qualifizieren, so kann sich der Saldo
Bonus in der Nachlaufphase verringern oder erhöhen.

   

   

a.

In case the termination of the service agreement of the member of the management
board occurs for reasons qualifying him as Good Leaver (see lit. h below), the
Balance Bonus can decrease or increase during the Follow-Up Period.

   

   

   

   

   

   

   

   

   

   

b.

Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen,
die ihn als Bad Leaver (s.u. lit. g) qualifizieren, so ist der Saldo Bonus nach
der Nachlaufphase maximal Null und es erfolgt auf jeden Fall keine Ausschüttung
an das Vorstandsmitglied. Der Saldo Bonus kann sich aber in der Nachlaufphase
auch verringern und damit negativ werden.

   

   

b.

In case the termination of the service agreement of the member of the management
board occurs for reasons qualifying him as Bad Leaver (see lit. g below), the
Balance Bonus equals at most zero at the end of the Follow-Up Period, and there
is no payout to the member of the management board. However, the Balance Bonus
can also decrease in the Follow-Up Period, and thus become negative.

   

   

   

   

   

   

   

   

   

   

c.

Eine Veränderung greift nur dann ein, wenn der Zielerreichungsgrad innerhalb der
Nachlaufphase kleiner als 0 % ist oder größer als +200 %. Bei einem
Zielerreichungsgrad innerhalb der Nachlaufphase, der gleich oder größer als 0 %,
aber gleich oder kleiner als +200 % ist, erfolgt keine Veränderung. Ist der
Zielerreichungsgrad größer als +200 %, so ist für die Veränderung des Saldo
Bonus nur ein die Schwelle von +200 % überschießender Zielerreichungsgrad bis
maximal +300 % für die Veränderung anzusetzen, so dass eine Veränderung in
diesem Fall maximal +100 % betragen kann.

   

   

c.

There will only be a change in case the degree of target achievement within the
Follow-Up Period is less than 0 % or higher than +200 %. If the degree of target
achievement within the Follow-Up Period is higher than or equal to 0 %, but less
than or equal to +200 %, there will be no change. If the degree of target
achievement is higher than +200 %, only a degree of target achievement exceeding
+200 % up to +300 % is applicable for the change of the Balance Bonus, so that
in this case a change can be at most +100 %.

   

   

   

   

   

   

   

   

   

   

d.

Bei einer unterjährigen Beendigung des Dienstvertrages wird der Aufsichtsrat der
Gesellschaft zum Ende der Nachlaufphase die Höhe des Zielerreichungsgrades nach
billigem Ermessen festlegen.

   

   

d.

If the service agreement is terminated in the course of a year, the supervisory
board of the Company will determine the degree of target achievement at the end
of the Follow-Up Period in its equitable discretion.





--------------------------------------------------------------------------------

   

 

   

   

   

   

   

   

   

   

   

e.

Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen,
die ihn als Good Leaver (s.u. lit. h) qualifizieren und sofern am Ende der
Nachlaufzeit ein positiver Saldo Bonus besteht, wird eine Zahlung in Höhe eines
Betrages, der dem dann festgestellten positiven Saldo Bonus entspricht, mit
einem Abschlag von 10 % auf diesen Betrag fällig. Der so ermittelte Betrag ist
auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds nach Abzug von
Abgaben auszuzahlen.

   

   

e.

In case the termination of the service agreement of the member of the management
board occurs for reasons qualifying him as Good Leaver (see lit. h below), and
if there is, at the end of the Follow-Up Period, a positive Balance Bonus, a
payment becomes due in the amount which equals the positive Balance Bonus
determined at that time, with a deduction of 10 %. The amount thus determined is
to be transferred to the bank account of the member of the management board
which is known to the Company after deduction of Levies.

   

   

   

   

   

   

   

   

   

   

f.

Sofern am Ende der Nachlaufzeit ein negativer Saldo Bonus festgestellt wird, und

   

   

f.

If, at the end of the Follow-Up Period, a negative Balance Bonus is determined,
and

   

   

   

   

   

   

   

   

   

   

   

i.

die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen erfolgt,
die ihn als Good Leaver qualifizieren, so hat das Vorstandsmitglied einen Betrag
in Höhe von 50 % des dann festgestellten negativen Saldo Bonus (ohne darauf
entfallende Abgaben) an die Gesellschaft zurückzuzahlen; oder

   

   

   

i.

the termination of the service agreement of the member of the management board
occurs for reasons qualifying him as Good Leaver, the member of the management
board has to pay back to the Company an amount of 50 % of the negative Balance
Bonus then determined (excluding Levies related thereto); or

   

   

   

   

   

   

   

   

   

   

   

ii.

die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen erfolgt,
die ihn als Bad Leaver qualifizieren, so hat das Vorstandsmitglied einen Betrag
in Höhe des dann festgestellten negativen Saldo Bonus (ohne darauf entfallende
Abgaben) an die Gesellschaft zurückzuzahlen.

   

   

   

ii.

the termination of the service agreement of the member of the management board
occurs for reasons qualifying him as Bad Leaver, the member of the management
board has to pay back to the Company the amount of the negative Balance Bonus
then determined (excluding Levies related thereto).

   

   

   

   

   

   

   

   

   

   

   

Eine Rückzahlungsverpflichtung des Vorstandsmitglieds besteht nur soweit und nur
in der Höhe wie das Vorstandsmitglied in der Vergangenheit aufgrund der
erfolgsabhängigen Tantieme Bonuszahlungen erhalten hat. Das Vorstandsmitglied
haftet für die Rückzahlungsverpflichtung nicht mit seinem von der Gesellschaft
erhaltenen Grundgehalt.

   

   

   

A payback obligation of the member of the management board exists only to the
extent and up to the amount in which the member of the management board has
received Bonus payments in the past due to the performance-based Management
Bonus. As regards the payback obligation, the member of the management board is
not liable with his Base Salary received by the Company.





--------------------------------------------------------------------------------

   

 

   

   

   

   

   

   

   

   

   

   

Der Aufsichtsrat kann nach billigem Ermessen auf eine Rückzahlung eines Bonusses
nach diesem lit. f ganz oder teilweise verzichten.

   

   

   

The supervisory board may waive a payback of the Bonus pursuant to this lit. f
fully or partly in its equitable discretion.

   

   

   

   

   

   

   

   

   

   

   

Die jeweils so ermittelten Beträge sind von dem Vorstandsmitglied innerhalb von
60 Werktagen nach Mitteilung durch die Gesellschaft auf ein von der Gesellschaft
dem Vorstandsmitglied mitgeteiltes Konto einzuzahlen. Hieraus erfolgende
Erstattungen für Abgaben auf die ursprünglichen Boni-Zahlungen stehen der
Gesellschaft zu.

   

   

   

The respective amounts thus determined are to be transferred by the member of
the management board to a bank account named by the Company within 60 business
days following the notification by the Company. The Company is entitled to
reimbursements of Levies arising thereof which relate to the original Bonus
payments.

   

   

   

   

   

   

   

   

   

   

g.

Als „Bad Leaver“ qualifiziert ein Vorstandsmitglied, dessen Dienstvertrag durch
die Gesellschaft aus wichtigem Grund nach § 626 BGB beendet oder dessen
Bestellung als Vorstandsmitglied aus wichtigem Grund nach § 84 Abs. 3 AktG
widerrufen wird.

   

   

g.

“Bad Leaver” is a member of the management board whose service agreement is
terminated by the Company for good cause pursuant to Section 626 of the German
Civil Code (Bürgerliches Gesetzbuch, BGB) or whose appointment as member of the
management board is revoked for good cause pursuant to Section 84 para. 3 AktG.

   

   

   

   

   

   

   

   

   

   

h.

Als „Good Leaver“ qualifiziert ein Vorstandsmitglied, dessen Dienstvertrag aus
Gründen endet, die ihn nicht als Bad Leaver qualifizieren.

   

   

h.

“Good Leaver” is a member of the management board whose service agreement ends
for reasons which do not qualify him as Bad Leaver.

   

   

   

   

   

   

   

   

   

***

   

   



--------------------------------------------------------------------------------